| iDOUCET, Judge,
dissenting.
I respectfully disagree with the majority opinion in this matter. In my opinion it is clear that this dispute was unrelated to the plaintiffs employment duties. The dispute between the plaintiff and her husband arose out of her decision to leave him. He had made threats on her life and apparently intended to Mil her regardless of her whereabouts.
Nor can it be said that the shooting resulted from a risk to wMch she was subjected in the course of her employment to which she would not have been subjected had she not been so employed. Plaintiffs husband shot her from across the street with a high powered rifle. The risk from this type of assault was not limited to her work place. Nor would the precautions she requested at the workplace have protected her.
I believe that this is exactly the sort of situation contemplated by La.R.S. 23:1081.
The summary judgment granted by the trial court should be affirmed.